This is an appeal from a judgment of the district court of Oklahoma county in favor of the defendants in error, the plaintiffs in the trial court, against the plaintiff in error, the defendant in the trial court.
The plaintiffs complained of the actions of the defendant in dumping sewage into a natural water course running through the farm of the plaintiffs. No complaint was made as to the amount of the verdict and judgment.
In its brief the defendant presents but three questions: First, the failure of the trial court to give a requested instruction; and second, the giving by the trial court of instructions numbered 5 and 6.
The requested instruction was not justified by the pleadings or the testimony. The instructions given were justified under the rule stated by this court in City of Cushing v. High, 73 Okla. 151, 175 P. 229; City of Tecumseh v. Deister, 112 Okla. 3, 239 P. 582; City of Collinsville v. Brickey, 115 Okla. 264, 242 P. 249; City of Enid v. Brooks, 132 Okla. 60,269 P. 241, and City of Sayre v. Rice, 132 Okla. 95, 269 P. 361.
The authorities relied upon by the defendant are largely decisions of other courts. The decision of this court in St. Louis  S. F. R. Co. v. Burrous, 29 Okla. 378, 118 P. 143, is not applicable.
The judgment of the trial court is affirmed.
RILEY, C.J., and SWINDALL, OSBORN, and BUSBY, JJ., concur. *Page 38